Allowable Subject Matter
Claims 1, 3-9, and 11-20 are allowed.
Applicant’s arguments, filed 5/20/2021, with respect to claims 1 and 20 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1 and 20 have been withdrawn. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Closest prior art - EMANO KUNSTSTOFFTECHNIK (DE 202014007319) – teaches a majority of the Applicant’s claimed invention. However, the closest prior art does not teach the first portion includes an outer surface having a contour in direct contact with the first lip, and configured to produce sealing friction between the first lip and the outer surface, wherein the contour is at least one circumferentially continuous barb being ring-shaped (Claim 1) or the tube including an outer surface defining at least one circumferentially continuous barb being ring-shaped for sealing engagement with the lip, and wherein the tube is made of a harder material than the blow molded plastic (Claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES N SMALLEY/Examiner, Art Unit 3733